MEMORANDUM **
Gilbert Kivenson and numerous other plaintiffs (collectively Kivenson) appeal the district court’s dismissal of their complaint against Fulbright & Jaworski on the basis of the statute of limitations. We affirm.
We agree with the district court that because Kivenson was not ignorant of the facts necessary to name Fulbright & Jaworski at the time that the complaint was *275filed, he cannot rely upon California’s Doe pleading practice1 to avoid the bar of the statute of limitations. Rather, that knowledge precluded relation back of his claim against Fulbright & Jaworski to the date that his complaint was originally filed. See Fireman’s Fund Ins. Co. v. Sparks Constr., Inc., 114 Cal.App.4th 1135, 1143-44, 8 Cal.Rptr.3d 446, 452 (2004); Taito v. Owens Corning, 7 Cal.App.4th 798, 802, 9 Cal.Rptr.2d 687, 689 (1992); Snoke v. Bolen, 235 Cal.App.3d 1427, 1430-32, 1 Cal.Rptr.2d 492, 493-95 (1991); Dover v. Sadowinski, 147 Cal.App.3d 113, 116-18, 194 Cal.Rptr. 866, 867-69 (1983); Lipman v. Rice, 213 Cal.App.2d 474, 480, 28 Cal.Rptr. 800, 804 (1963).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. See Cal.Civ.Proc.Code § 474.